Citation Nr: 1811812	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability to include as secondary to a left knee disability.

3.  Entitlement to service connection for a low back disability to include as secondary to a bilateral knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to bilateral knee and low back disabilities.

5.  Entitlement to a total disability rating for individual unemployability based on service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's son


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016 the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

Initially, the Board notes that at his September 2016 hearing, the Veteran testified that he had received in-service treatment around approximately April 1987 at Fort Stewart Army Hospital.  Notably, the record does not currently contain treatment records from Fort Stewart Army Hospital.

Additionally, at his September 2016 hearing, the Veteran testified that when he went back to work for the Post Office after his military service, he underwent a physical.  Currently the record does not contain the Veteran's medical or personnel records from the Post Office which would include this physical and other medical information.  

As a result, the Board finds that the Veteran's records from Fort Stewart Army Hospital and medical and personnel records from the United States Post Office should be requested and associated with the clams file. 

Regarding the Veteran's service connection claims, the Board notes that VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012).  

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the Veteran's claimed left knee disability, the Veteran testified that he injured his left knee in service while playing basketball which required hospitalization at the military hospital.

Notably, in a November 2016 correspondence, a private physician indicated that the Veteran's left knee arthritis resulted from his original service injury when he "took a blow" to the knee.  

An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A (d) (2); 38 C.F.R. 
§ 3.159(c) (4).

Accordingly, the Board finds that he should be scheduled for a VA examination and opinion to determine whether the Veteran has a current left knee disability that is related to service.

Regarding his right knee, low back and psychiatric disability claims, the Board notes that the Veteran contends that these disabilities are related to service to include as secondary to his claimed left knee disability.

As a result, the Board finds that the Veteran's claims for service connection for right knee, low back and psychiatric disabilities are inextricably intertwined with his claim for a left knee disability being remanded herein.  The Board will accordingly again defer decision on the matter.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Additionally, the Board notes that in a November 2016 correspondence, a private physician opined that the Veteran's left knee accelerated and aggravated the Veteran's right knee disability.

As noted above, the Veteran also testified that he had been hospitalized for 3 spinal taps around approximately April 1987 while also contending that his current psychiatric disability is the result of his physical disabilities that resulted from his service.

Thus, the Board finds that the evidence currently of record is insufficient to resolve the claims for entitlement to service connection for a left knee, a right knee, a low back and an acquired psychiatric disorder disability, and that further opinion in connection with these claims is necessary for a fully informed evaluation of the claim on appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c) (4).

Regarding the Veteran's claim for a TDIU, the Board notes that further development and adjudication of the Veteran's service connection claims may provide evidence in support of his claim for TDIU.  See, Henderson, supra; Harris, supra.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Attempt to obtain all service treatment records from the appropriate sources.  Specifically, attempt to obtain all inpatient and outpatient treatment records for the Veteran's reported treatment for bilateral knee and back disabilities at the base hospital at Fort Stewart, Georgia and associate them with the record.

If these documents do not exist or are not available, or further attempts to secure them would be futile, a negative response to that effect is required from the appropriate location(s), and a formal finding of unavailability must be made and associated with the record.  The Veteran should be accorded the opportunity to furnish such records directly to VA.  38 C.F.R. § 3.159 (e) (2017).

3.  Attempt to obtain the Veteran's employment (personnel and medical) records from the United States Post Office.  If the records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.

4.  After the above development has been accomplished, schedule the Veteran for an appropriate VA examination, to determine the nature and etiology of his left knee, right knee and low back disabilities.  

The examiner should provide an opinion regarding whether:

(i) Is it at least as likely as not (e.g., a 50 percent or greater probability) that has a current left knee disability had its onset in or is etiologically-related to the Veteran's active service.  

In making this determination, the examiner should specifically address the November 2016 correspondence of a private physician in which he opined that the Veteran's left knee arthritis resulted from his original service injury when he "took a blow" to the knee.  

(ii)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current right knee disability had its onset in or is etiologically-related to the Veteran's active service.  

The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that any right knee disability is (a) caused by or  (b) aggravated by his left knee disability.

If the examiner finds that the Veteran's right knee disability has been permanently aggravated/worsened by his left knee disability, to the extent feasible, the degree of worsening should be identified.  

In making this determination, the examiner should specifically address the November 2016 correspondence of a private physician in which he opined that the Veteran's left knee accelerated and aggravated the Veteran's right knee disability.

(iii) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current low back disability had its onset in or is etiologically-related to the Veteran's active service.  

The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that any low back disability is (a) caused by or  (b) aggravated by his left knee disability.

If the examiner finds that the Veteran's low back disability has been permanently aggravated/worsened by his left knee disability, to the extent feasible, the degree of worsening should be identified.  

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

5.  If it is found that one of the Veteran's claimed orthopedic disabilities are related to service, the schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disorder disability.

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether:

(i) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current acquired psychiatric disability that is related to any incident of the Veteran's active duty service.  

(ii) The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that any such acquired psychiatric disorder disability is (a) caused by or  (b) aggravated by a left knee, right knee or low back disability (only if one of the following disabilities has already been determined to be related to service).

If the examiner finds that the Veteran's psychiatric disability has been permanently aggravated/worsened by a now service connected physical disability, to the extent feasible, the degree of worsening should be identified.  

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




